
	
		I
		111th CONGRESS
		2d Session
		H. R. 5684
		IN THE HOUSE OF REPRESENTATIVES
		
			July 1, 2010
			Mr. Cao introduced
			 the following bill; which was referred to the
			 Committee on Homeland
			 Security, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To direct the Secretary of Homeland Security to
		  commission an independent review of the threat of a terrorist attack posed to
		  offshore energy infrastructure in the Gulf of Mexico, the vulnerabilities of
		  such infrastructure to such attacks, and the consequences of such attacks, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Maritime Infrastructure Security and
			 Counterterrorism Act.
		2.Independent
			 Review of risk Management
			(a)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Secretary of Homeland Security, acting through the Commandant of
			 the Coast Guard, shall commission an independent review of—
				(1)the threats of
			 terrorist attack posed to offshore energy infrastructure in the Gulf of Mexico,
			 the vulnerabilities of such infrastructure to such attacks, and the
			 consequences of such attacks; and
				(2)whether the Coast
			 Guard can adequately secure such infrastructure in a manner that addresses the
			 current threat environment.
				(b)Included
			 infrastructureThe infrastructure examined by the study shall
			 include offshore facilities, mobile offshore drilling units, and other vessels
			 used for exploration, development, or production of energy.
			3.Security
			 Plans
			(a)Review of
			 existing plansNot later than 180 days after the date of
			 enactment of this Act, the Secretary of Homeland Security shall—
				(1)review all vessel
			 security plans approved under section 70103 of title 46, United States Code,
			 for mobile offshore drilling units and other vessels used for exploration,
			 development, or production of energy in the Gulf of Mexico; and
				(2)assess whether
			 such plans take into account the threats of terrorist attack posed to such
			 vessels, the vulnerabilities of such vessels to such attacks, and the
			 consequences of such attacks on such vessels.
				(b)Increased
			 frequency of reviewSection 70103(c) of title 46, United States
			 Code, is amended by adding at the end the following new paragraph:
				
					(9)The Secretary
				shall, at least every two years—
						(A)review each vessel
				security plan approved under this section for a mobile offshore drilling unit
				or other vessel used for exploration, development, or production of energy in
				the Gulf of Mexico; and
						(B)recommend
				countermeasures that should be implemented, at vessel operator’s expense,
				to—
							(i)make the vessel a
				less attractive target for terrorist attack; and
							(ii)more difficult
				for terrorists to
				attack.
							.
			(c)Risk
			 managementSection 70103(c) of title 46, United States Code, is
			 further amended by adding at the end the following new paragraph:
				
					(10)The Secretary
				shall conduct risk management according to the Department of Homeland
				Security’s National Infrastructure Protection Plan Risk Management framework to
				assess and manage risks of terrorist attacks in the Gulf of Mexico to offshore
				critical
				infrastructure.
					.
			4.Counterterrorism
			 Activities
			(a)In
			 generalThe Commandant of the Coast Guard shall—
				(1)by not later than
			 120 days after the date of enactment of this Act, plan counterterrorism
			 training for all Coast Guard Maritime Safety and Security Teams and the
			 Maritime Security Response Team; and
				(2)conduct exercises
			 in counterterrorism at least twice each year that focus on countering terrorist
			 threats and vulnerabilities to offshore facilities and include coordination
			 with State and local law enforcement.
				(b)Establishment
			 and permanent location of maritime safety and security teamNot later than 90 days after the date of
			 enactment of this Act, the Commandant of the Coast Guard shall establish and
			 permanently locate an additional Maritime Safety and Security Team in the area
			 of the Gulf of Mexico to provide advanced counterterrorism capabilities for
			 critical infrastructure in the area.
			5.Automatic
			 identification capabilitiesNot later than 180 days after the date of
			 enactment of this Act, the Commandant of the Coast Guard shall issue
			 regulations that require that all offshore maritime vessels, including offshore
			 facilities, mobile offshore drilling units, and other vessels used for
			 exploration, development, or production of energy, be equipped with automatic
			 identification capabilities for the purposes of monitoring vessel movements and
			 improving port security situational awareness.
		6.Aerial
			 surveillanceThe Coast Guard
			 and U.S. Customs and Border Protection shall coordinate the conduct of regular
			 aerial surveillance of the critical infrastructure in the Gulf of
			 Mexico.
		7.America’s
			 Waterway Watch Program
			(a)Short
			 titleThis section may be cited as the America’s Waterway Watch Act.
			(b)Sense of
			 CongressIt is the sense of Congress that the Secretary of
			 Homeland Security should establish, within the Department of Homeland Security,
			 citizen watch programs that promote voluntary reporting of suspected terrorist
			 activity and suspicious behavior.
			(c)America’s
			 Waterway Watch Program
				(1)In
			 generalThere is hereby established, within the Coast Guard, the
			 America’s Waterway Watch Program (hereinafter in this section referred to as
			 the Program).
				(2)PurposeThe
			 Secretary of Homeland Security, acting through the Commandant of the Coast
			 Guard, shall administer the Program in a manner that promotes voluntary
			 reporting of activities that may indicate that a person or persons may be
			 preparing to engage or engaging in a violation of law relating to a threat or
			 an act of terrorism (as that term is defined in section 3077 of title 18,
			 United States Code) against a vessel, facility, port, or waterway.
				(3)Information;
			 training
					(A)InformationThe
			 Secretary, acting through the Commandant, may establish, as an element of the
			 Program, a network of individuals and community-based organizations that
			 enhance the situational awareness within the Nation’s ports and waterways. Such
			 network shall, to the extent practicable, be conducted in cooperation with
			 Federal, State, and local law enforcement agencies.
					(B)TrainingThe
			 Secretary, acting through the Commandant, may provide training in—
						(i)observing and
			 reporting on covered activities; and
						(ii)sharing such
			 reports and coordinating the response by Federal, State, and local law
			 enforcement agencies.
						(4)Instructional
			 materials
					(A)In
			 generalThe Secretary of Homeland Security, acting through the
			 Commandant of the Coast Guard, may—
						(i)develop
			 instructional materials that—
							(I)provide
			 information on inland waterways, ports and harbors, and coastal regions for a
			 specific region, as well as specific vulnerabilities and threats common to a
			 specific region; and
							(II)promote voluntary
			 reporting of activities that may indicate that a person or persons may be
			 preparing to engage or engaging in a violation of law relating to a threat or
			 an act of terrorism (as that term is defined in section 3077 of title 18,
			 United States Code) against a vessel, facility, port, or waterway; and
							(ii)distribute such
			 materials to States, political subdivisions of the States, or non-governmental
			 organization that provide instruction on boating or vessel operation in
			 conjunction with any other instruction provided.
						(B)DisseminationThe Secretary, acting through the
			 Commandant—
						(i)shall ensure that
			 such materials are made available to any person or persons;
						(ii)is
			 authorized to require, as a condition of receipt of funding or materials,
			 pursuant to subparagraph (A), that the recipient of such funding or materials
			 develops a program to reach the widest possible audience; and
						(iii)utilize, as
			 appropriate, the Coast Guard Auxiliary for the education of the public and
			 dissemination of such materials.
						(C)Eligibility,
			 Federal assistanceThe receipt, use, and dissemination of such
			 materials shall not diminish the eligibility of any State, political
			 subdivision of such State, or non-governmental organization to receive Federal
			 assistance or reduce the amount of Federal assistance that such State,
			 political subdivision of such State, or non-governmental organization that
			 otherwise receive.
					(5)Voluntary
			 participationParticipation in the Program—
					(A)shall be wholly
			 voluntary;
					(B)shall not be a
			 prerequisite to eligibility for, or receipt of, any other service or assistance
			 from, or to participation in, any other program of any kind; and
					(C)shall not require
			 disclosure of information regarding the individual reporting covered activities
			 or, for proprietary purposes, the location of such individual.
					(6)DefinitionsIn
			 this subsection:
					(A)The term
			 covered activity means any suspicious transaction, activity, or
			 occurrence that involves, or is directed against, a vessel or facility (as that
			 term is defined in section 70101(2) of title 46, United States Code) indicating
			 that an individual or individuals may be preparing to engage, or engaging, in a
			 violation of law relating to—
						(i)a
			 threat to a vessel, facility, port, or waterway; or
						(ii)an
			 act of terrorism (as that term is defined in section 3077 of title 18, United
			 States Code).
						(B)The term
			 facility has the same meaning such term has in section 70101(2)
			 of title 46, United States Code.
					(7)Authorization of
			 appropriationsThere is
			 authorized to be appropriated for the purposes of this section $3,000,000 for
			 fiscal years 2011 through 2016. Such funds shall remain available until
			 expended.
				(d)CoordinationThe
			 Secretary shall coordinate the Program with other like watch programs. The
			 Secretary shall submit, concurrent with the President’s budget submission for
			 each fiscal year, through fiscal year 2017, a report on coordination of the
			 Program and like watch programs within the Department of Homeland Security to
			 the Committee on Homeland Security and Governmental Affairs of the Senate and
			 the Committee on Homeland Security of the House of Representatives.
			8.Transportation
			 Worker Identification Credential
			(a)In
			 generalNot later than 120
			 days after completing the pilot program under section 70105(k)(1) of title 46,
			 United States Code, to test TWIC access control technologies at port facilities
			 and vessels nationwide, the Secretary of Homeland Security shall submit to the
			 Committee on Homeland Security and the Committee on Transportation and
			 Infrastructure of the House of Representatives, the Committee on Commerce,
			 Science, and Transportation of the Senate, and the Committee on Homeland
			 Security and Governmental Affairs of the Senate and to the Comptroller General
			 a report containing an assessment of the results of the pilot. The report shall
			 include—
				(1)the findings of
			 the pilot program with respect to key technical and operational aspects of
			 implementing TWIC technologies in the maritime sector;
				(2)a
			 comprehensive listing of the extent to which established metrics were achieved
			 during the pilot program; and
				(3)an analysis of the
			 viability of those technologies for use in the maritime environment, including
			 any challenges to implementing those technologies and strategies for mitigating
			 identified challenges.
				(b)GAO
			 assessmentThe Comptroller General shall review the report and
			 submit to the Committee on Homeland Security and the Committee on
			 Transportation and Infrastructure of the House of Representatives, the
			 Committee on Commerce, Science, and Transportation of the Senate, and the
			 Committee on Homeland Security and Governmental Affairs of the Senate an
			 assessment of the report’s findings and recommendations.
			9.Review of
			 interagency operational centers
			(a)In
			 generalWithin 1 year of enactment of this Act, the Department of
			 Homeland Security Inspector General shall provide a report to the Committee on
			 Homeland Security and the Committee on Transportation and Infrastructure of the
			 House of Representatives and the Committees on Homeland Security and
			 Governmental Affairs and Commerce, Science, and Transportation of the Senate
			 concerning the establishment of Interagency Operational Centers for Port
			 Security required by section 108 of the SAFE Port Act (Public Law
			 109–347).
			(b)ReportThe
			 report shall include—
				(1)an examination of
			 the Department’s efforts to establish the Interagency Operational
			 Centers;
				(2)a
			 timeline for construction;
				(3)a
			 detailed breakdown, by center, as to the incorporation of those representatives
			 required by section 70107A(b)(3) of title 46, United States Code;
				(4)an analysis of the
			 hurdles faced by the Department in developing these centers;
				(5)information on the
			 number of security clearances attained by State, local, and tribal officials
			 participating in the program; and
				(6)an examination of
			 the relationship between the Interagency Operational Centers and State, local,
			 and regional fusion centers participating in the Department of Homeland
			 Security’s State, Local, and Regional Fusion Center Initiative under section
			 511 of the Implementing the Recommendations of the 9/11 Commission Act of 2007
			 (Public Law 110–53), with a particular emphasis on—
					(A)how the centers
			 collaborate and coordinate their efforts;
					(B)the resources
			 allocated by the Coast Guard to both initiatives; and
					(C)architecture for
			 integrated interagency targeting.
					10.Maritime
			 security response teams
			(a)In
			 generalSection 70106 of title 46, United States Code, is amended
			 by striking subsection (c) and inserting the following:
				
					(c)Maritime
				security response teams
						(1)In
				generalIn addition to the maritime safety and security teams,
				the Secretary shall establish no less than two maritime security response teams
				to act as the Coast Guard’s rapidly deployable counterterrorism and law
				enforcement response units that can apply advanced interdiction skills in
				response to threats of maritime terrorism.
						(2)Minimization of
				response timeThe maritime security response teams shall be
				stationed in such a way to minimize, to the extent practicable, the response
				time to any reported maritime terrorist threat.
						(3)Dedicated
				aviation supportThe maritime security response teams required by
				this subsection shall include a deployable aviation support element capable of
				providing regular training to ensure a maritime security response team’s
				proficiency in vertical insertion operations.
						(d)Coordination
				with other agenciesTo the maximum extent feasible, each maritime
				safety and security team and maritime security response team shall coordinate
				its activities with other Federal, State, and local law enforcement and
				emergency response
				agencies.
					.
			11.Maritime
			 biometric identification
			(a)In
			 generalWithin one year after the date of the enactment of this
			 Act, the Secretary of Homeland Security, acting through the Commandant of the
			 Coast Guard, shall conduct, in the maritime environment, a program for the
			 mobile biometric identification of suspected individuals, including terrorists,
			 to enhance border security and for other purposes.
			(b)RequirementsThe
			 Secretary shall ensure the program required in this section is coordinated with
			 other biometric identification programs within the Department of Homeland
			 Security.
			(c)Cost
			 analysisWithin 90 days after the date of the enactment of this
			 Act, the Secretary shall submit to the Committees on Appropriations and
			 Homeland Security of the House of Representatives and the Committees on
			 Appropriations and Homeland Security and Governmental Affairs of the Senate an
			 analysis of the cost of expanding the Coast Guard’s biometric identification
			 capabilities for use by the Coast Guard’s Deployable Operations Group, cutters,
			 stations, and other deployable maritime teams considered appropriate by the
			 Secretary, and any other appropriate Department of Homeland Security maritime
			 vessels and units. The analysis may include a tiered plan for the deployment of
			 this program that gives priority to vessels and units more likely to encounter
			 individuals suspected of making illegal border crossings through the maritime
			 environment.
			(d)DefinitionFor the purposes of this section, the term
			 biometric identification means use of fingerprint and digital
			 photography images and facial and iris scan technology.
			(e)Study on
			 combination of facial and iris recognition
				(1)Study
			 requiredThe Secretary of
			 Homeland Security shall carry out a study on the use by the Coast Guard of the
			 combination of facial and iris recognition to rapidly identify individuals for
			 security purposes. Such study shall focus on—
					(A)increased accuracy
			 of facial recognition;
					(B)enhancement of
			 existing iris recognition technology; and
					(C)establishment of
			 integrated face and iris features for accurate identification of
			 individuals.
					(2)Purpose of
			 studyThe purpose of the
			 study required by paragraph (1) is to facilitate the use of a combination of
			 facial and iris recognition to provide a higher probability of success in
			 identification than either approach on its own and to achieve transformational
			 advances in the flexibility, authenticity, and overall capability of integrated
			 biometric detectors and satisfy one of the major issues with war against
			 terrorists. The operational goal of the study should be to provide the
			 capability to nonintrusively collect biometrics (face image, iris) in an
			 accurate and expeditious manner to assist the Coast Guard in fulfilling its
			 mission to protect and support national security.
				12.Review of
			 potential threatsNot later
			 than 1 year after the date of enactment of this Act, the Secretary of Homeland
			 Security shall submit to the Committee on Homeland Security and the Committee
			 on Transportation and Infrastructure of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate a report
			 analyzing the threat, vulnerability, and consequence of a terrorist attack on
			 gasoline and chemical cargo shipments in port activity areas in the United
			 States or against other maritime energy infrastructure.
		13.Port security
			 pilotThe Secretary of
			 Homeland Security shall establish a pilot program to test and deploy preventive
			 radiological or nuclear detection equipment on Coast Guard vessels and other
			 locations in select port regions to enhance border security and for other
			 purposes. The pilot program shall leverage existing Federal grant funding to
			 support this program and the procurement of additional equipment.
		14.Waterside security of
			 certain dangerous cargo
			(a)National
			 Study
				(1)In
			 generalThe Secretary of Homeland Security, acting through the
			 Commandant of the Coast Guard, shall—
					(A)initiate a
			 national study to identify measures to improve the security of maritime
			 transportation of certain dangerous cargo; and
					(B)coordinate with
			 other Federal agencies, the National Maritime Security Advisory Committee, and
			 appropriate State and local government officials through the Area Maritime
			 Security Committees and other existing coordinating committees, to evaluate the
			 waterside security of vessels carrying, and waterfront facilities handling,
			 certain dangerous cargo.
					(2)Matters to be
			 includedThe study conducted under this subsection shall
			 include—
					(A)an analysis of
			 existing risk assessment information relating to waterside security generated
			 by the Coast Guard and Area Maritime Security Committees as part of the
			 Maritime Security Risk Assessment Model;
					(B)a review and
			 analysis of appropriate roles and responsibilities of maritime stakeholders,
			 including Federal, State, and local law enforcement and industry security
			 personnel, responsible for waterside security of vessels carrying, and
			 waterfront facilities handling, certain dangerous cargo, including—
						(i)the
			 number of ports in which State and local law enforcement entities are providing
			 any services to enforce Coast Guard-imposed security zones around vessels
			 transiting to, through, or from United States ports or to conduct security
			 patrols in United States ports;
						(ii)the
			 number of formal agreements entered into between the Coast Guard and State and
			 local law enforcement entities to engage State and local law enforcement
			 entities in the enforcement of Coast Guard-imposed security zones around
			 vessels transiting to, through, or from United States ports or the conduct of
			 port security patrols in United States ports, the duration of those agreements,
			 and the aid that State and local entities are engaged to provide through such
			 agreements;
						(iii)the extent to
			 which the Coast Guard has set national standards for training, equipment, and
			 resources to ensure that State and local law enforcement entities engaged in
			 enforcing Coast Guard-imposed security zones around vessels transiting to,
			 through, or from United States ports or in conducting port security patrols in
			 United States ports (or both) can deter to the maximum extent practicable a
			 transportation security incident;
						(iv)the
			 extent to which the Coast Guard has assessed the ability of State and local law
			 enforcement entities to carry out the security assignments that they have been
			 engaged to perform, including their ability to meet any national standards for
			 training, equipment, and resources that have been established by the Coast
			 Guard in order to ensure that those entities can deter to the maximum extent
			 practicable a transportation security incident;
						(v)the
			 extent to which State and local law enforcement entities are able to meet
			 national standards for training, equipment, and resources established by the
			 Coast Guard to ensure that those entities can deter to the maximum extent
			 practicable a transportation security incident;
						(vi)the
			 differences in law enforcement authority, and particularly boarding authority,
			 between the Coast Guard and State and local law enforcement entities, and the
			 impact that these differences have on the ability of State and local law
			 enforcement entities to provide the same level of security that the Coast Guard
			 provides during the enforcement of Coast Guard-imposed security zones and the
			 conduct of security patrols in United States ports; and
						(vii)the extent of
			 resource, training, and equipment differences between State and local law
			 enforcement entities and the Coast Guard units engaged in enforcing Coast
			 Guard-imposed security zones around vessels transiting to, through, or from
			 United States ports or conducting security patrols in United States
			 ports;
						(C)recommendations
			 for risk-based security measures to improve waterside security of vessels
			 carrying, and waterfront facilities handling, certain dangerous cargo;
			 and
					(D)identification of
			 security funding alternatives, including an analysis of the potential for
			 cost-sharing by the public and private sectors as well as any challenges
			 associated with such cost-sharing.
					(3)Information
			 protectionIn carrying out the coordination necessary to
			 effectively complete the study, the Commandant shall implement measures to
			 ensure the protection of any sensitive security information, proprietary
			 information, or classified information collected, reviewed, or shared during
			 collaborative engagement with maritime stakeholders and other Government
			 entities, except that nothing in this paragraph shall constitute authority to
			 withhold information from—
					(A)the Congress;
			 or
					(B)first responders
			 requiring such information for the protection of life or property.
					(4)ReportNot
			 later than 12 months after the date of enactment of this Act, the Secretary,
			 acting through the Commandant, shall submit to the Committees on Homeland
			 Security and Transportation and Infrastructure of the House of Representatives
			 and the Committees on Commerce, Science, and Transportation and Homeland
			 Security and Governmental Affairs of the Senate a report on the results of the
			 study under this subsection.
				(b)National
			 strategyNot later than 6 months after submission of the report
			 required by subsection (a), the Secretary, acting through the Commandant, shall
			 develop, in conjunction with appropriate Federal agencies, a national strategy
			 for the waterside security of vessels carrying, and waterfront facilities
			 handling, certain dangerous cargo. The strategy shall utilize the results of
			 the study required by subsection (a).
			(c)Security of
			 certain dangerous cargo
				(1)Enforcement of
			 security zonesConsistent with other provisions of Federal law,
			 the Coast Guard shall coordinate and be responsible for the enforcement of any
			 Federal security zone established by the Coast Guard around a vessel containing
			 certain dangerous cargo. The Coast Guard shall allocate available resources so
			 as to deter and respond to a transportation security incident, to the maximum
			 extent practicable, and to protect lives or protect property in danger.
				(2)Limitation on
			 reliance on State and local governmentAny security arrangement
			 approved after the date of enactment of this Act to assist in the enforcement
			 of any security zone established by the Coast Guard around a vessel carrying a
			 certain dangerous cargo or around a waterfront facility handling a certain
			 dangerous cargo may not be based upon the provision of security by a State or
			 local government unless the Secretary, acting through the Commandant of the
			 Coast Guard, ensures that the waterborne patrols operated as part of that
			 security arrangement by a State or local government have the training,
			 resources, personnel, and experience necessary to carry out the security
			 responsibilities that they have been engaged to perform in order, to the
			 maximum extent practicable, to deter and respond to a transportation security
			 incident.
				(3)Determination
			 required for new facilitiesThe Secretary of Homeland Security,
			 acting through the Commandant of the Coast Guard, may not approve a facility
			 security plan under section 70103 of title 46, United States Code, for a new
			 facility the construction of which is begun after the date of enactment of this
			 Act, that receives or ships through maritime commerce certain dangerous cargo
			 unless the Secretary determines that there are sufficient resources available
			 to ensure compliance with the facility security plan.
				(4)Resource
			 deficiency reportingThe Secretary, acting through the Commandant
			 of the Coast Guard, shall provide to the Committees on Homeland Security and
			 Transportation and Infrastructure of the House of Representatives and the
			 Committees on Commerce, Science, and Transportation and Homeland Security and
			 Governmental Affairs of the Senate 90 days after the end of each fiscal year a
			 report indicating—
					(A)the number of
			 security zones established for certain dangerous cargo shipments;
					(B)the number of
			 certain dangerous cargo shipments provided a waterborne security escort,
			 subdivided by Federal, State, local, or private security; and
					(C)an assessment as
			 to any additional vessels, personnel, infrastructure, and other resources
			 necessary to provide waterborne escorts to those certain dangerous cargo
			 shipments for which a security zone is established.
					(d)DefinitionsFor
			 the purposes of this section, the follow definitions apply:
				(1)Certain
			 dangerous cargoThe term certain dangerous cargo
			 means a material, or a group or class of material, in a particular amount and
			 form that the Secretary, though the Commandant, determines by regulation poses
			 a significant risk of creating a transportation security incident while being
			 transported in maritime commerce.
				(2)Area Maritime
			 Security CommitteeThe term Area Maritime Security
			 Committee means each of those committees responsible for producing Area
			 Maritime Transportation Security Plans under chapter 701 of title 46, United
			 States Code.
				(3)Transportation
			 security incidentThe term transportation security
			 incident has the same meaning as that term has in section 70101 of
			 title 46, United States Code.
				15.Review of Liquefied
			 Natural Gas Facilities
			(a)Notice of
			 recommendationConsistent
			 with other provisions of law, the Secretary of Homeland Security must notify
			 the Federal Energy Regulatory Commission when a recommendation is made that the
			 waterway to a proposed waterside liquefied natural gas facility is suitable or
			 unsuitable for the marine traffic associated with such facility.
			(b)Federal Energy
			 Regulatory Commission responseThe Federal Energy Regulatory Commission
			 shall respond to the Secretary’s recommendation under subsection (a) by
			 informing the Secretary within 90 days of notification or at the conclusion of
			 any available appeal process, whichever is later, of what action the Commission
			 has taken, pursuant to its authorities under the Natural Gas Act, regarding a
			 proposal to construct and operate a waterside liquefied natural gas facility
			 subject to a determination made under subsection (a).
			16.Assessment of
			 the feasibility of efforts to mitigate the threat of small boat attack in major
			 portsThe Secretary of
			 Homeland Security shall assess and report to Congress on the feasibility of
			 efforts to mitigate the threat of small boat attack in security zones of major
			 ports, including specifically the use of transponders or radio frequency
			 identification devices to track small boats.
		17.Administration
			 of Maritime Security
			(a)Establish
			 maritime security as a Coast Guard functionChapter 5 of title
			 14, United States Code, is further amended by adding at the end the following
			 new section:
				
					103.Maritime
				securityTo protect life,
				property, and the environment on, under, and over waters subject to the
				jurisdiction of the United States and on vessels subject to the jurisdiction of
				the United States, the Commandant shall promote maritime security as
				follows:
						(1)By taking actions
				necessary in the public interest to protect such life, property, and the
				environment.
						(2)Based on
				priorities established by the Commandant including—
							(A)protecting
				maritime borders from all intrusions, reducing the risk from terrorism to
				United States passengers at foreign and domestic ports and in designated
				waterfront facilities, and preventing and responding to terrorist attacks and
				other homeland security threats;
							(B)protecting
				critical maritime infrastructure and other key resources; and
							(C)preventing, to the
				maximum extent practicable, a transportation security incident as defined in
				section 70101 of title
				46.
							.
			(b)Clerical
			 amendmentThe analysis at the beginning of such chapter is
			 further amended by adding at the end the following new item:
				
					
						Sec. 103. Maritime
				security.
					
					.
			(c)Maritime
			 Security Staff
				(1)In
			 generalChapter 3 of title 14, United States Code, is further
			 amended by adding at the end the following new sections:
					
						60.Maritime
				security workforce
							(a)Designation of
				maritime security workforce
								(1)In
				generalThe Secretary, acting through the Commandant, shall
				ensure appropriate coverage of maritime security missions within the workforce
				in each sector.
								(2)Required
				positionsIn designating positions under paragraph (1), the
				Secretary shall include the following maritime security-related
				positions:
									(A)Program
				oversight.
									(B)Counterterrorism
				functions.
									(C)Counterintelligence
				functions.
									(D)Criminal
				investigations related to maritime security.
									(E)Port security
				enforcement.
									(F)Any other
				activities that the Commandant deems as necessary.
									(3)Maritime
				security management activitiesThe Secretary shall also designate
				under paragraph (1) those maritime security-related management positions
				located at Coast Guard headquarters, Coast Guard Readiness Command, Coast Guard
				Operations Command, the Deployable Operations Group, and the Intelligence
				Coordination Center.
								(b)Career
				pathsThe Secretary, acting through the Commandant, may establish
				appropriate career paths for civilian and military Coast Guard personnel who
				wish to pursue careers in maritime security are identified in terms of the
				education, training, experience, and assignments necessary for career
				progression of civilians and member of the Armed Forces to the most senior
				maritime security positions. The Secretary shall make available published
				information on such career paths.
							(c)Balanced
				workforce policyIn the development of maritime security
				workforce policies under this section with respect to any civilian employees or
				applicants for employment with the Coast Guard, the Secretary shall, consistent
				with the merit system principles set out in paragraphs (1) and (2) of section
				2301(b) of title 5, take into consideration the need to maintain a balance
				workforce in which women and members of racial and ethnic minority groups are
				appropriately represented in Government service.
							(d)Sector Chief of
				Maritime Security
								(1)In
				generalThe Commandant may assign, as appropriate, a Chief of
				Maritime Security who shall be at least a Lieutenant Commander or civilian
				employee within the grade GS–13 of the General Schedule in each Coast Guard
				sector.
								(2)FunctionsThe
				Chief of Maritime Security for a sector—
									(A)is responsible for
				all individuals who, on behalf of the Coast Guard, conduct port security
				operations, counterterrorism operations, intelligence and counterintelligence
				operations, and support national defense operations; and
									(B)if not the Coast
				Guard officer in command of that sector, is the principal advisor to the Sector
				Commander regarding maritime security matters in that sector.
									(e)Signatories of
				letter of qualificationEach individual signing a letter of
				qualification for maritime security personnel must hold a letter of
				qualification for the type being certified.
							61.Centers of
				expertise for maritime security
							(a)EstablishmentThe
				Commandant may establish and operate one or more centers of Maritime Security
				(in this section referred to as a Center).
							(b)MissionsThe
				Centers shall—
								(1)be used to
				facility education, training, and research in maritime security including
				maritime domain awareness, counterterrorism policy and operations, and
				intelligence collection, fusion, and dissemination;
								(2)develop a
				repository on information on maritime security; and
								(3)perform any other
				function as the Commandant may specify.
								(c)Joint operation
				with educational institution authorizedThe Commandant may enter
				into an agreement with an appropriate official of an institution of higher
				education to—
								(1)provide for joint
				operation of a Center; and
								(2)provide necessary
				administrative service for a Center, including administration and allocation of
				funds.
								(d)Acceptance of
				donations
								(1)In
				generalThe Commandant may accept, on behalf of a center,
				donations to be used to defray the costs of the Center or to enhance the
				operation of the Center.
								(2)GuidanceThe
				Commandant shall prescribe written guidance setting forth the criteria to be
				used in determining if the acceptance of a donation is
				appropriate.
								.
				(2)Clerical
			 amendmentThe analysis at the beginning of such chapter is
			 further amended by adding at the end the following new items:
					
						
							Sec. 60. Maritime security workforce.
							Sec. 61. Centers of expertise for maritime
				security.
						
						.
				(d)Powers and
			 dutiesSection 93 of title 14, United States Code, is amended by
			 adding at the end the following new subsection:
				
					(e)In exercising the
				Commandant’s duties and responsibilities with regard to maritime security, the
				Commandant shall designate a flag officer to serve as the principal advisor to
				the Commandant for maritime security. The designee shall have at least 10 years
				combined experience in operations, intelligence, counterterrorism,
				counterintelligence, port security, criminal investigations (except maritime
				casualty investigations), and port security or other maritime security
				functions, and at least four years of leadership experience at a staff or unit
				carrying out maritime security
				functions.
					.
			18.Checks against
			 terrorist watchlistThe
			 Secretary of Homeland Security shall, to the extent practicable, check against
			 all available terrorist watchlists those persons suspected of alien smuggling
			 and smuggled individuals who are interdicted at the land, air, and sea borders
			 of the United States.
		19.Security team
			 communications plan
			(a)In
			 generalNot later than 90
			 days after the date of enactment of this Act, the Commandant of the Coast Guard
			 shall submit to the Committees on Homeland Security and Transportation and
			 Infrastructure of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate a plan to address communications
			 deficiencies of maritime safety and security teams, as identified by the Office
			 of Inspector General of the Department of Homeland Security.
			(b)ContentsThe plan shall include—
				(1)a description of interim corrective actions
			 completed before such enactment to ensure the safety on the maritime safety and
			 security teams and the public;
				(2)a
			 description of additional corrective actions that have not been implemented,
			 and a timeline for their implementation; and
				(3)an estimate of the
			 repair or replacement costs to provide maritime safety and security teams an
			 effective means of communicating electronically between the cabin and the
			 weapons team on vessels of the teams.
				
